DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 and 01/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 4, the word “converted” should be written in lowercase letters.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the original disclosure failed to describe "the intersection point Pn1" and “the point On1” (see claim 6, line 14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the intersection point Pn1" and “the point On1” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-5, 7-11 and 13-22 are allowed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Akiyama et al. (US Pub. No. 2018/0239228 A1) discloses a light source optical system (Figure 2, element 20) used with an excitation light source (Figure 2, element 21) configured to emit first color light (Figure 2, element BL), comprising: a wavelength converter (Figure 2, element 27) to receive the first color light (Figure 2, element BL) emitted by the excitation light source (Figure 2, element 21) and emit second color light (Figure 2, element YL) with a wavelength different from a wavelength of the first color light (Figure 2, element BL); and a first optical system (Figure 2, element 23) having a positive power and a second optical system (Figure 2, element 26) having a positive power provided in that order in an optical path between the excitation light source (Figure 2, element 21) and the wavelength converter (Figure 2, element 27), wherein the first optical system (Figure 2, element 23) has an optical characteristic such that, when a ray parallel to an optical axis (Figure 2, element ax1) of the first optical system (Figure 2, element 23) is incident on the first optical system (Figure 2, element 23).  However, Akiyama et al. and the prior art of record neither shows nor suggests a light source optical system wherein the second optical system has under-corrected spherical aberration at a paraxial focal position of the second optical system.
Regarding claims 2-5, 7-11 and 13-22, the claims are allowable based on their dependence from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama (JP 2012-048832 A) discloses a light source device capable of converging light well on a converging region even with one having a large number of light sources.  In the light source device equipped with a semiconductor laser array, a collimator lens array for paralleling light beams from the semiconductor lens array, and a converging lens for converging the light beams paralleled by the collimator lens array, the converging lens has an incident face flat and an irradiating face hyperboloid, and a nearly maximum direction of each emission angle of the semiconductor laser array and an irradiation direction including a light axis of the converging lens are made in conformity with each other.
Akiyama (JP 2013-114980 A) teaches a light source device that can further increase its luminance without decreasing utilization efficiency of light.  The light source device includes a first light source part which includes a plurality of first solid light sources for emitting first excitation light, a second light source part which includes a plurality of second solid light sources for emitting second excitation light, an excitation light synthesizing part which synthesizes the plurality of kinds of first excitation light emitted from the first light source part and the plurality of kinds of second excitation light emitted from the second light source part and emits as synthesized excitation light, a lens array which divides the synthesized excitation light emitted from the excitation light synthesizing part into a plurality of partial fluxes of light, a condensing optical system which condenses the plurality of partial fluxes of light, and a light-emitting element which is excited by the plurality of partial fluxes of light condensed by the condensing optical system and emits fluorescence.
Matsubara (US Pub. No. 2017/0199450 A1) discloses a light source device including: a phosphor unit that is provided with a phosphor; an excitation light source that supplies excitation light that excites the phosphor; a reducing optical system that reduces the luminous flux diameter of the excitation light; and a light condensing optical system that condenses, on the phosphor unit, excitation light for which the luminous flux diameter was reduced by the reducing optical system. The reducing optical system includes: a plurality of lenses including two lenses having positive power; and a lens-moving section that moves the lens back and forth along the direction of the optical axis. The lens is disposed on the excitation light source side, and has a lower power than the lens. The refractive index of the lens is equal to or smaller than the refractive indexes of the other lenses of the reducing optical system.
Matsubara (US Pub. No. 2016/0062221 A1) teaches an illumination optical system including: excitation light source and phosphor unit. The excitation light source includes a plurality of laser light sources arranged in matrix form and emits excitation light realized by mixing the plurality of laser light beams emitted from the plurality of laser light sources. The phosphor unit is provided with at least one phosphor area that, in response to the irradiation of the excitation light emitted from excitation light source, emits fluorescent light having a wavelength different from the wavelength of the excitation light. The excitation light is condensed on a phosphor unit in a state in which the centers of the plurality of laser light beams emitted from the plurality of laser light source are separated from each other.
Matsubara (US Pub. No. 2013/0343033 A1) shows an illumination optical system including: a light source emitting light of a first wavelength; a fluorophore unit; an optical element and a quarter-wave plate between the optical element and the fluorophore unit.  The fluorophore unit has a reflection region and a fluorophore region that gives off fluorescent light of a different wavelength than the first wavelength when irradiated by light of the first wavelength. The fluorophore unit is able to move such that the light from the light source sequentially irradiates the fluorophore region and the reflection region. The optical element separates the light of the first wavelength into a first linearly polarized light component and a second linearly polarized light component that is orthogonal to the first linearly polarized light component The optical element guides the first linearly polarized light component of the light emitted from the light source to the fluorophore unit, and emits the light of the first wavelength that was reflected by the reflection region and fluorescent light that was emitted by the fluorophore region in the same direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/23/2022